DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-11, 15, 16, 21, 24, 25, 27, and 28 are pending in the application. Amended claims 1, 10, 21, 24, and 27, and cancelled claims 4-7, 12-14, 17-20, 22-23, 26, and 29 have been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11, 15, 16, 21, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak et al (US 6,934,085) in view of Tsukamoto (US 6,262,847) and Segawa et al (US 2016/0054060).
Stachowiak discloses a method of fabricating an optical device (Fig. 2) comprising: depositing a dielectric layer 3 on and in contact with a substrate 1 (Col. 3, lines 28-29); depositing a first wetting layer 5 on and in contact with the dielectric layer 3, the first wetting layer 5 comprising chromium (Col. 4, lines 5-10); depositing a metal layer 7 on and in contact with the first wetting layer 5, the metal layer comprising aluminum (Col. 3, lines 55-57); and depositing a second wetting layer 9 on and in contact with the metal layer 7, the second wetting layer 9 comprising a dielectric such as silicon oxide (Col. 3, lines 58-63). 
Stachowiak does not disclose that the dielectric layer 3 is formed of an oxide-containing material or heating the substrate. 
Tsukamoto discloses depositing a dielectric layer 11 on the substrate 10, the dielectric layer formed of an oxide-containing material (e.g. titanium oxide) by PVD (Col. 3, lines 53-54); depositing a metal containing film 12 on and in contact with the dielectric layer 11, the metal layer 12 being aluminum or silver (Col. 2, lines 25-47; Fig. 1). The dielectric layer 11 works to increase the reflectivity on the internal side of the reflective film of metal (Col. 2, lines 35-40). 
Segawa discloses heating the substrate prior to depositing a coating in order to remove water [0002]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use titanium oxide dielectric as suggested by Tsukamoto as an alternative to the silicon nitride dielectric layer of Stachowiak since it similarly improves reflectivity and to heat the substrate prior to deposition of the coatings as suggested by Segawa in order to remove water from the surface of the substrate.
Regarding Claims 3, 9, 15, 16, 24, and 28, Tsukamoto discloses that the underlayer 11 may have plural dielectric layers (Col. 2, lines 35-36). Stachowiak discloses deposition by sputtering (Col. 5, line 67), a second dielectric layer 11 formed over the second wetting layer 9 (Col. 3, lines 60-62) which is the same material (titanium oxide) as the dielectric layer of Tsukamoto. 
Thus, claims 1-3, 9-11, 15, 16, 21, 24, and 28 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Stachowiak, Tsukamoto, and Segawa.
Claims 8 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak et al (US 6,934,085) in view of Tsukamoto (US 6,262,847) and Segawa et al (US 2016/0054060) as applied above and further in view of Anapolsky et al (US 2015/0291812).
Stachowiak, Tsukamoto, and Segawa do not disclose etching the substrate prior to depositing the dielectric film.
Anapolsky discloses a layer stack on glass comprising dielectric layers and silver [0003] wherein etching can be used to clean the substrate prior to deposition [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to etch the substrate surface of Stachowiak prior to deposition as suggested by Anapolsky in order to clean the substrate surface.
Regarding Claim 27, Anapolsky discloses that it was known to transfer substrates from a load lock chamber to a degassing module [0047]. Thus, it would have been obvious to use typical processing means, such as a load lock chamber of Anapolsky, to transfer the substrates for degassing as suggested by Segawa in order to remove water on the substrate prior to deposition of the coatings.
Thus, claims 8 and 27 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Stachowiak, Tsukamoto, Segawa, and Anapolsky.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stachowiak et al (US 6,934,085) in view of Tsukamoto (US 6,262,847) and Segawa et al (US 2016/0054060) as applied above and further in view of Ballet et al (US 2014/0090974).
Stachowiak, Tsukamoto, and Segawa do not disclose that the first wetting layer is incorporated into the metal layer by an annealing process.
Ballet discloses that heat treatment can have a great effect on the properties of the coating stack including diffusing materials through the stack [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to anneal the stack of Stachowiak in order to diffuse material through the stack (i.e. into the metal layer) as suggested by Ballet in order to provide desired properties to the coating stack.
Thus, claim 25 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Stachowiak, Tsukamoto, Segawa, and Ballet.
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. Applicant argues that Tsukamoto merely states that an undercoat comprising a plurality of dielectric layers works to increase reflectance without providing any recitation of the advantages of specific materials thereof. Thus, it is unclear what advantages an oxide-containing dielectric layer would provide over the silicon nitride dielectric layer of Stachowiak. This is not found persuasive because Stachowiak discloses that dielectric layer 3 (e.g. silicon nitride) allows the reflectivity to be improved (Col. 4, lines 28-45). Tsukamoto similarly discloses that dielectric layer 11 (e.g. TiO2, Al2O3, ZrO2, etc.) works to increase the reflectances (Col. 2, lines 35-43, Fig. 1). Although Stachowiak may disclose additional advantages or different properties that may be achieved when using silicon nitride rather than an oxide-containing dielectric, the prior art is clear that both silicon nitride dielectrics and oxide-containing dielectrics perform the same function of improving the reflectivity. Thus, it would have been obvious to substitute the oxide-containing dielectrics of Tsukamoto for the silicon nitride dielectric of Stachowiak since these materials were known for the same purpose of increasing the reflectivity (see MPEP 2144.06, II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715